Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art discloses systems including round trip time ranging, movement detection and related process for establishing communications with a given protocol.  For example ROBERTS (US 2016/0316335) teaches round trip time use in a ranging technique which may be processed at a mobile host device or a connected device, and also generally discloses detection of movement by the mobile.  ROBERTS further teaches establishing and using communications with a proximate device. The prior art does not teach or suggest, as a whole, a system with each mobile device comprising a mobile transceiver and a mobile processor, the mobile transceiver being arranged for wireless communication according to a communication protocol, the mobile processor being arranged for distance measurement via a ranging protocol for determining a distance between the host and the mobile device based on a round trip time measurement, the host device comprising a host transceiver for wireless communication according to the communication protocol, a host processor arranged for distance measurement via the ranging protocol, and a user interface comprising a connect button, the host processor being arranged to execute a connection sequence upon a user activating the connect button, the connection sequence comprising determining, by executing the ranging protocol with respective mobile devices in wireless communication range, one or more respective distances, each respective distance being between the host and a respective mobile device, detecting whether a first mobile device exhibits a movement with respect to the host device, and, if so, executing a connection action regarding a connection between the first mobile device and the host device..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for further state of art claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859.  The examiner can normally be reached on Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/LEWIS G WEST/            Primary Examiner, Art Unit 2648